Citation Nr: 1235911	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-26 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for radiculopathy of the right lower extremity, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty from January 1978 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for an increased evaluation above 10 percent for radiculopathy of the right lower extremity.  The Board notes by history that this disability is secondary to the Veteran's service-connected intervertebral disc syndrome (IVDS) of his lumbosacral spine and that the February 2008 rating decision also addressed an increased rating claim pertaining to the IVDS.  However, a February 2010 telephone contact report shows that the Veteran's representative expressly clarified that the Veteran was only appealing the issue of entitlement to an evaluation greater than 10 percent for right lower extremity radiculopathy.  Thus, the issue regarding the rating assigned for IVDS is not presently before the Board.

The Board further notes that the February 2008 rating decision denied the Veteran's claim for a total rating for individual unemployability due to his service-connected disabilities (TDIU).  The Veteran did not timely appeal this issue, and a careful review of his subsequent correspondence and contentions do not indicate that he is now alleging individual unemployability.  Furthermore, the current evidence does not raise a claim for individual unemployability as a result of his service connected disabilities.  Thus, the Board concludes that the issue of entitlement to a TDIU is not reasonably raised by the record in conjunction with the current increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

Radiculopathy of the right lower extremity is currently manifested by objective evidence of a radiculopathic lesion at the right L4 - S1 vertebrae on electromyographic (EMG) testing with subjective complaints of constant numbness and sciatic nerve pain throughout the length of the affected limb from the hip to the foot and subjective limitation of prolonged physical use of the right lower extremity, representing neuralgia productive of impairment due to functional loss from defective innervations that is analogous to moderate incomplete paralysis of the right sciatic nerve.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation (and no higher) for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.7, 4.124a (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  It further provided notice as to how disability ratings and effective dates are assigned for benefits.  Since that time, he has had a meaningful opportunity to participate in the processing of his claim.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's present claim for a rating increase for radiculopathy of the right lower extremity was received by VA in October 2007 and VA treatment records pertinent to the period from one year prior to the date of receipt of this claim (see 38 C.F.R. § 3.400(o)(2) (2011)) to 2011 have been obtained and associated with the claims file.  The Veteran has also submitted private treatment records including the report of a June 2007 EMG study.  

VA afforded the Veteran an examination with regard to his right lower extremity radiculopathy in September 2010.  Although the report includes the examiner's  admission that the Veteran's claims file was not available for his review in conjunction with the examination, this is not a defect that renders the examination unusable for rating and adjudication purposes.  As will be further discussed in the analysis of this decision, the examination report itself contains a detailed and thorough assessment of the present severity of the Veteran's right lower extremity radiculopathy.  The examining physician provided sufficiently detailed descriptions of the disability on appeal and considered relevant medical history and record, per his notation in the examination report.  The examiner also provided sufficient explanation for conclusions reached.  Based on the findings and commentary presented in the September 2010 examination report and in consideration of the other evidence of record pertinent to the claim, the Board finds that the state of the record is sufficient to adjudicate the appeal in a fair manner.         Hence, the Board finds the September 2010 VA examination to be adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to an increased evaluation for radiculopathy of the right lower extremity, currently rated 10 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The Veteran filed his present increased rating claim regarding right lower extremity radiculopathy on October 9, 2007, as shown by the date stamped on the back of his request for benefits.  The relevant temporal focus is therefore from one year prior to that date, or October 9, 2006, to the present.  38 C.F.R. § 3.400(o)(2); Hart v. Mansfield, 21 Vet. App. 505, at 509 (2008).  Earlier evidence is not necessarily irrelevant, but it is generally not needed to determine the effective date of an increased rating.  Id.

A thorough evaluation of a musculoskeletal disability for rating purposes requires consideration of any functional loss due, inter alia, to defective innervation.  38 C.F.R. § 4.40 (2011).

The Veteran is presently service connected for traumatic arthritis of the right ankle (rated 10 percent disabling), right herniorraphy residuals (rated 10 percent disabling), IVDS (rated 10 percent disabling), depressive disorder (rated 10 percent disabling), traumatic right shoulder arthritis (rated noncompensably disabling), hemorrhoids (rated noncompensably disabling), a right knee disorder (rated noncompensably disabling), and a left knee disorder (rated noncompensably disabling).  By rating decision of November 2003, he was granted service connection and a 10 percent evaluation for right lower extremity radiculopathy secondary to IVDS.

VA outpatient treatment records dated 2006-2011 show that the Veteran presented with subjective complaints of constant radiculopathic pain, tingling sensations, and numbness ranging the length of his right lower extremity from his hip down to his foot.  These symptoms reportedly interfered with his ability to walk for distances of more than 100 yards without needing to stop and rest or use an assistive device such as a cane or walker.  The records indicate that the Veteran owned and operated a taxicab service since 2001 and that he reported that his low back IVDS and radicular symptoms interfered with his ability to operate a motor vehicle and perform maintenance work on his taxicabs, requiring him to lose time from work and otherwise compelling him to hire additional employees to perform work that he used to be able to do himself.

Objective findings obtained during a private EMG test performed on the Veteran in June 2007 reveal the presence of a radiculopathic nerve lesion on his right L4 - S1 vertebrae.

VA examination in October 2007 shows, in pertinent part, that on neurological examination the Veteran was positive on straight leg raising at 30 degrees on the right, with intact reflexes and sensation, but with hypersensitivity on the plantar surface and medial aspect of his right foot.  Otherwise, right leg sensation was normal and displayed good motor strength.     

The report of a September 2010 VA examination shows that the Veteran complained of right foot and leg numbness and tingling sensation with burning pain in his right hip due to radiculopathy, aggravated by prolonged standing and walking.  In this regard, the Veteran reported that he has significantly curtailed his former daily exercise regimen of treadmill walking for 45 minutes per day, 4 days per week, and routine weight training six days per week, partly on account of his right lower extremity radiculopathy but also in large part due to the advice of his cardiologist, who instructed him to cut back on his exercise to walking on the treadmill only 10 minutes weekly to prevent recurrence of exertional angina following his diagnoses of unstable angina and 30 percent left ventricular ejection fraction, with prior history of cardiac stent surgery times two in November 2009.

Objective examination in September 2010 revealed questionable right leg weakness despite the Veteran reporting positively for leg and foot weakness.  Numbness and paraesthesias of the right lower extremity but no unsteadiness or recurring episodes of accidental falls were reported.  Muscle strength in his right lower extremity was 5/5 on all aspects with normal muscle tone with no evidence of muscle atrophy.  Sensory loss was objectively detected on his right medial ankle, right first web space between his toes, and on the lateral aspect of his right foot, with decreased pinprick sensation over his right leg.  Otherwise, motor strength and deep tendon reflexes of his right lower extremity were normal and equal.  He was mildly positive on straight leg raising on the right in the seated position, but this finding was not reproducible.  Straight leg raising was negative while in the supine position.  His walking gait was narrow and stable without use of an assistive device.  In summary, the examiner determined that the Veteran's right leg radiculopathy imposed significant effects on his usual occupation as a self-employed owner and operator of a taxicab service due to decreased mobility and lower extremity pain, which forced him to adapt by assigning himself different duties.  The examiner characterized the effects on the Veteran's usual daily activities as being severe with regard to his capacity to perform chores, shopping, exercise, recreation, and travel.  They prevented him from engaging in sports activities.  However, they imposed only moderate effects on his capacity to dress himself and perform toilet activities and had no effects on his capacity to feed, bathe, and groom himself.

The Veteran's right lower extremity radiculopathy is rated as analogous to sciatic nerve paralysis.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (which is also applicable to sciatic neuralgia under Diagnostic Code 8720 and sciatic neuritis under Diagnostic Code 8620), a 10 percent evaluation is assigned for mild incomplete sciatic nerve paralysis.  A 20 percent evaluation is assigned for moderate incomplete sciatic nerve paralysis.  A 40 percent evaluation is assigned for moderately severe incomplete sciatic nerve paralysis.  A 60 percent evaluation is assigned for severe incomplete sciatic nerve paralysis with marked muscular atrophy.  An 80 percent evaluation is assigned for complete paralysis of the sciatic nerve, in which the affected foot dangles and drops and there is no active movement possible of the muscles below the knee and flexion of the knee is weakened or lost.

Applying the facts of the case to the above rating schedule, the Board finds that the evidence indicates that the Veteran's radiculopathy of the right lower extremity is manifested by objective evidence of a radiculopathic lesion at the right L4 - S1 vertebrae on EMG testing with subjective complaints of constant numbness and sciatic nerve pain throughout the length of the affected limb from the hip to the foot and subjective limitation of prolonged physical use of the right lower extremity, representing neuralgia that is productive of impairment due to functional loss from defective innervations.  As a whole, the constellation of symptomatology more closely approximates the criteria for moderate incomplete paralysis of the right sciatic nerve.  Therefore, resolving all doubt in the claimant's favor, an increased evaluation to 20 percent will be assigned for his right lower extremity radiculopathy.  U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notwithstanding the above allowance, the evidence, however, does not demonstrate a disability picture that warrants the assignment of an evaluation greater than 20 percent.  The evidence shows that there is no muscle atrophy, diminished deep tendon reflexes, or loss of motor strength of the right lower extremity associated with the service-connected radiculopathy.  In this regard, the September 2010 examiner determined that there was questionable right leg weakness despite the Veteran reporting positively for leg and foot weakness, but no actual unsteadiness or recurring episodes of accidental falls.  Objectively, the Veteran's right lower extremity displayed 5/5 muscle strength on all aspects with normal muscle tone and he was only mildly positive on straight leg raising.  Although his right leg radiculopathy imposed significant effects on his usual occupation due to decreased mobility and lower extremity pain, which forced him to adapt by assigning himself different duties, the Board finds that these do not meet the level of impairment contemplated in the schedule for a 40 percent rating on the basis of moderately severe incomplete paralysis of the right sciatic nerve.  Although the effects of the Veteran's right leg radiculopathy on his usual daily activities were severe with regard to his capacity to perform chores, shopping, exercise, recreation, and travel and prevented him from engaging in sports activities, the effects were only moderate on his capacity to dress himself and perform toilet activities and there were no effects on his capacity to feed, bathe, and groom himself.  On balance, the Board concludes that the disability picture presented does not more closely approximate the criteria for a 40 percent evaluation.

Lastly, the Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected right lower extremity radiculopathy, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The evidence establishes that the Veteran's service-connected right lower extremity radiculopathy does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The evidence indicates that the Veteran is currently self-employed as the owner and operator of a taxicab service.  Although the occupational impact of the Veteran's right lower extremity radiculopathy was that it interfered with his ability to drive a taxicab and perform maintenance on his vehicles, he was obviously still capable of maintaining full-time employment in the capacity of managing and overseeing the operations of his business despite this persistent symptom and he adapted to his disability by limiting his physical activities and hiring others to perform work he was unable to do.  Additional evidence also does not indicate that he was unable to engage in work-related physical activity due solely to his right lower extremity radiculopathy as he has admitted that he had heart problems with exertional angina and a history of two stents recently implanted and that he was instructed by his cardiologist to limit his physical activities to avoid aggravating his angina.  Furthermore, his right lower extremity radiculopathy is not his sole service-connected disability, as he has other multiple orthopedic, psychiatric, hernia-related, and digestive disabilities that individually and collectively contribute to his overall level of occupational impairment.  Thusly, the Board finds that the Veteran's level of occupational impairment due solely to symptoms associated with his service-connected right lower extremity radiculopathy is within the scope of the 20 percent evaluation currently assigned to it, based on Diagnostic Code 8520 of the rating schedule.  The Board further finds that the Veteran's right lower extremity radiculopathy does not present a disability picture that renders the applicable rating schedule inadequate to rate the disability at issue under the specific facts unique to this individual case.  Furthermore, the evidence does not indicate that the Veteran's right lower extremity radiculopathy requires treatment through frequent hospitalizations.  The evidence demonstrates that the level of industrial impairment individually attributable solely to the service-connected right lower extremity radiculopathy is adequately contemplated in the criteria of the applicable rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An increased evaluation to 20 percent for radiculopathy of the right lower extremity is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


